In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01099-CR
____________

ERNESTO CARDENAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 1044788



 
MEMORANDUM  OPINION
                Appellant pleaded guilty to the offense of injury to a child and, in
accordance with a  plea bargain agreement with the state, the trial court sentenced
appellant to confinement for 10 years with an affirmative finding of a deadly weapon. 
Appellant filed a timely pro se notice of appeal.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We note that appellant also waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
 All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).